DETAILED ACTION
Status of the Claims
Claims 1-18 are currently pending. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4 recites the limitation "the geo-location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the geo-location" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the activation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 6, 10 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161). 
Regarding claim 1, referring to Fig. 1, Pineau disclosed a security system comprising 
A security system for monitoring a private security area having group members permitted to be in the security area without restriction, 
[0119] In a similar way, Table 3 shows the zones to which groups of users are allowed access. A zone may be a part of a building, for example, or devices or equipment within a building, or a zone may represent a collection of physical devices to which a group of users may collectively be granted access.
Pineau did not disclose the security system comprising: at least two detection devices for detecting human movement in a first detection zone;
Wang teaches a security system comprising [0086] Therefore, if an intruder enters into the protection area and is detected by one of the motion detectors 15 of the alarm device 10, the intruder would either search around for larceny or try to escape because of the alert signal is produced. So, the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone delaying period of the cross zone delaying period respectively and sent out a second detecting signal to the false alarm reduction system 17. When the false alarm reduction system 17 receives two or more detecting signals from the different motion detectors 15 or from the same motion detector 15 under certain circumstances, the false alarm reduction system 17 would immediately trigger the control processor unit 13 to normally respond by fully activating the alert signal generator 16 as well as the RF transmitter 14 to transmit the radio frequency to the designated location such as police station. {“the same motion detector 15 or another motion detector 15 would certainly detect the intruder's activity within the single zone” thus two detection devices}
Pineau and Wang are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least two detection devices for detecting human movement in a first detection zone for Pineau's system in order to either cover more areas or reduce false alarm. 
Pineau did not disclose the at least two detection devices being in network communication with each other; and
Wang disclosed further [0017] Another object of the present invention is to provide a wireless security network, wherein each of the alarm devices uses a short range radio wave to transmit the activating signal to communicatively network with another alarm device so as to expand the coverage area comparing with the conventional alarm system. 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the at least two detection devices being in network communication with each other for the combined system of Pineau and Wang so as to expand the coverage area. 
Pineau did not disclose at least one of the at least two detection devices being in network communication with at least one personal mobile device of a group member to alert the group member of the personal mobile device of movement detected by one of the at least two detection devices. 
Cohn teaches a security system wherein [0005] A home monitoring system provides an ability to monitor a status of a home so that a user can be made aware of any monitored state real-time alerts and associated data such as video or photo clips can be sent to the user (e.g., to a network-connected computer or to a mobile device). 
Pineau and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate at least one of the at least two detection devices being in network communication with at least one personal mobile device of a group member to alert the group member of the personal mobile device of movement detected by one of the at least two detection devices for the combined system in order to alert interested personnel. 
Regarding claim 6, Pineau did not disclose further including a server, where the at least two detection devices and at least one mobile device is in network communication with the server. 
Cohn teaches further [0027] Embodiments of the configurable security, monitoring and automation (SMA) controller of the present invention provide not only for communicating with and interpreting signals from sensors and devices within a dwelling, but also for accessing and monitoring those sensors and devices from locations remote to the dwelling. Embodiments of the SMA controller provide such capability through linkages to external servers via access networks such as the Internet, provider network, or a cellular network. The external servers provide a portal environment through which a user can, for example, monitor the state of sensors coupled, directly or indirectly, to the SMA controller in real-time, configure the controller, and provide controlling information to the SMA controller. The servers can further automatically provide information to a user via remote devices such as mobile phones, computers, and pagers. 

Regarding claim 10, the claim is interpreted and rejected as claim 1 and 6. 


Claims 2, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Huang (US 20070152807). 
Regarding claim 2, Pineau did not disclose where the private security area has a second detection zone where the second detection zone has at least two detection devices for detecting human movement in the second detection zone and where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least two detection devices in the first detection zone. 
First, Wang disclosed at least two detection devices for detecting human movement a detection zone; {see above rejection to claim 1}
Second, Referring to Fig. 1, Huang teaches a security system wherein [0019] In FIG. 1, the mutual communication between two internal area security sub-systems within the same security area (for example the area security sub-system 10 and the area security sub-system 20) uses internal audio/video communication interface, while the mutual communication between two area security sub-systems from different security areas (for example, the area security sub-a second detection zone}
Huang teaches that [0019] In FIG. 1, the mutual communication between two internal area security sub-systems within the same security area (for example the area security sub-system 10 and the area security sub-system 20) uses internal audio/video communication interface, while the mutual communication between two area security sub-systems from different security areas (for example, the area security sub-system 10/20 and the area security sub-system 30) uses external audio/video communication interface.  
Pineau and Huang are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the private security area has a second detection zone where the second detection zone has at least two detection devices for detecting human movement in the second detection zone and where at least one of the at least two detection devices in the second detection zone is in network communication with at least one of the at least two detection devices in the first detection zone for the combined system of Pineau and Wang in order to share information in order to protect additional areas.
Regarding claim 16, the claim is interpreted and rejected as claims 1-2 and 6.
Regarding claim 17, the claim is interpreted and rejected as claims 1.


Claims 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Huang (US 20070152807), in view of in view of Hill (US 20120230629).
where the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones.
Hill teaches a security system wherein [0051] Linking the processing in this way may reduce false alarms and improve detection accuracy (for instance an alarm may be generated only if detected in both of two linked zones) but also allows information such as the speed and direction of movement of the acoustic source to be tracked.
Pineau and Hill are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the group member is not alerted of the movement detection until the movement is detected by detection devices located in both the first and second detection zones for the combined system in order to reduce false alarm.
Regarding claim 11, the claim is interpreted and rejected as claims 2-3.

	
	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Coon (US 20020147006).
Regarding claim 4, Pineau did not disclose where the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the private security area.
Coon teaches a security system wherein [0024] According to the invention, a user may automatically control any device that is connected to the control device 140. Preferably, the arm or disarm a building security system as a function of the location of the mobile device 120. According to another embodiment of the present invention, status information is available to a user of the mobile device.
Pineau and Coon are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the security system is capable of being disarmed by the geo-location of one or more group members' mobile devices being within the private security area for the combined system in order to provide flexibility to the user.
Regarding claim 5, the claim is interpreted and rejected as claim 4.


Claims 7, 15 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Seales (US 20030184436).
Regarding claim 7, Pineau did not disclose further including sensory alerts in network communication with the server, where the sensory alerts may be triggered upon activation of a panic function on the at least one mobile device.
Seales teaches a security system wherein the panic button is included in a portable wireless emergency activation unit associated with the base unit. (claim 16)

Regarding claim 15, the claim is interpreted and rejected as claim 7.


Claims 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Eckstein (US 20050012613).
Regarding claim 8, Pineau did not disclose where the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the at least two detection devices to register the location of any movement detected by either of the at least two detection devices.
Eckstein teaches a security system wherein [0021] The electronic shadow tracking system of the present invention (hereinafter also referred to as tracking system) allows a computer program to map an area (e.g., a floor of a retail store, transportation center, convention center, warehouse, distribution center) by using RFID tags placed in a geometric pattern on the floor (fixed RFID sensors) and read by antennas placed in the ceiling, and/or on the walls or even in or on pedestals. Fixed RFID sensors may also be attached to store fixtures, racks or point of sale counters to identify and/or locate such objects. In addition to fixed RFID sensors, 
Pineau and Eckstein are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate the detection devices have geo-location tags and where the server stores the associated geo-location tag of each of the at least two detection devices to register the location of any movement detected by either of the at least two detection devices for the combined system in order to provide location information about movement being detected. 
Regarding claim 13, the claim is interpreted and rejected as claim 8. 


Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Frink (US 20080177646).
a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices.
Frink teaches a monitoring system wherein [0021] The present invention incorporates passive infrared sensors (PIR) interfaced with the low power radio network. Security monitoring is enhanced over prior art systems through the use of this PIR sensor network in combination with the IP cameras. In an exemplary scenario, the PIR sensor network is deployed in monitoring pattern about the work site. As humans approach individual PIR sensors their body heat will pass a triggering threshold that is predetermined for optimum detection. Detection will take place and the PIR sensor network will pass a detection signal through the Zigbee.TM. bridge device over the Internet to the server. The server will in turn take control of the nearest PTZ camera and move it to focus on the area of the detection. 
Wang and Frink are considered to be analogous art because they pertain to a site monitoring system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate a camera in network communication with the server where the server is able to control the movement of the camera in response to movement detected by one of the at least two detection devices for the combined system as in order to provide additional information on the situation. 
Regarding claim 12, the claim is interpreted and rejected as claim 9. 


14 is rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Eckstein (US 20050012613), in view of Bisdikian (US 20150180986).
Regarding claim 14, Pineau did not disclose further including a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of the at least two detection devices generating an alert notification. 
Bisdikian teaches a security system wherein [0058] Having detected that an event has occurred, the triangulation service 340 may analyze the acoustic data to determine a geo-location for the detected event. For example, strength of acoustic signals may be triangulated by the triangulation service 340 to identify the most likely geo-location of the detected event. This geo-location data may be transmitted to the camera sensor service 360 which may then control one or more camera sensors to train their viewing area on the determined geo-location so that camera image/video data may be collected. 
Pineau and Bisdikian are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate further including a camera in network communication with the server, where the camera has associated geo-coordinates stored on the server and where the server controls the camera view in response to alert notifications received from the at least one of the at least two detection devices generating an alert notification based upon the geo-coordinate of the camera relative to the geo-coordinates of the least one of .

              
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Pineau (US 20140019768) in view of Wang (US 20040119590), in view of Cohn (US 20100281161), in view of Huang (US 20070152807), in view of Cohn (US 20120154138). 
Regarding claim 18, Pineau did not disclose where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas. 
Cohn teaches a security system wherein [0073] The events stored in an operator domain database, or other data storage system, can be filtered and analyzed as required by the provider. For example, all events recorded for a particular SMA controller (or associated subscriber), can be searched for and included in a report requested either by the subscriber or the provider. Such a report can be made available through a subscriber portal or a management portal.
Pineau and Cohn are considered to be analogous art because they pertain to a security system. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to incorporate where the servers provides information to at least one of the two private security areas about security breaches occurring in other areas upon request from the at least one of the two private security areas for the combined system in order to enhance collaboration among different monitoring areas.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784. The examiner can normally be reached 9-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGMIN FAN/Primary Examiner, Art Unit 2685